UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

DESHAWN DAWSON, on behalf of himself and
all others similarly situated,
Plaintiff,
1:19-cv-00521-LGS

-against- PROPOSED DEFAULT JUDGMENT

KEITH DE LELLIS GALLERY, LLC,

Defendant,

 

This action having been commenced on January 17, 2019, by the filing of the Summons
and Complaint, and a copy of the Summons and Complaint having been personally served on
Defendant, on January 25, 2019, by the utilization of Hilton Investigations LLC, and a proof of
service having been filed on January 28, 2019, and the defendant not having answered the

Complaint, and the time for answering the Complaint having expired, it is

ORDERED, ADJUDGED AND DECREED:
a. A preliminary and permanent injunction to prohibit Defendant from
violating the Americans with Disabilities Act, 42 U.S.C. §§ 12182, et seg., N.Y.
Exec. Law § 296, et seg., N.Y.C. Administrative Code § 8-107, et seq., and the laws
of New York, is hereby granted as follows:
A preliminary and permanent injunction requiring Defendant to take all the
steps necessary to make its Website into full compliance with the
requirements set forth in the ADA, and its implementing regulations, so that
the Website is readily accessible to and usable by blind individuals;

b. A declaration that Defendant owns, maintains and/or operates its
Website in a manner that discriminates against the blind and which fails to provide
access for persons with disabilities as required by Americans with Disabilities Act,
42 U.S.C. §§ 12182, et seg., N.Y. Exec. Law § 296, et seg., N.Y.C. Administrative
Code § 8-107, et seqg., and the laws of New York;

C. An order certifying the Class and Sub-Classes under Fed. R. Civ. P.

b)(2) and/or (b)(3), appointing Plaintiff as Class Representative, and her attorneys
as Class Counsel;

d. Compensatory damages in an amount to be determined by proof,

including all applicable statutory and punitive damages and fines, to Plaintiff and
the proposed class and subclasses for violations of their civil rights under New York
State Human Rights Law and City Law;

e. Pre and post-judgment interest;

f. An award of costs and expenses of this action together with

reasonable attorneys’ and expert fees;

(h) A hearing to be held in the courthouse to determine the specific amount of
damages, civil penalties, and reasonable attorney fees; and

(i) Such other and further relief as this Court may deem just, proper and

equitable.

Dated: New York, New York

 

United States District Judge
